Case 3:16-cv-00461-RCJ-WGC Document 73 Filed 11/05/19 Page 1 of 12
Case 3:16-cv-00461-RCJ-WGC Document 73 Filed 11/05/19 Page 2 of 12
Case 3:16-cv-00461-RCJ-WGC Document 73 Filed 11/05/19 Page 3 of 12
Case 3:16-cv-00461-RCJ-WGC Document 73 Filed 11/05/19 Page 4 of 12
Case 3:16-cv-00461-RCJ-WGC Document 73 Filed 11/05/19 Page 5 of 12




                                    ìçíî        ´¸¿®¬àº½´¿©ò½±³




   DATED this 23rd day of December, 2019.
Case 3:16-cv-00461-RCJ-WGC Document 73 Filed 11/05/19 Page 6 of 12



                           Question 4
Case 3:16-cv-00461-RCJ-WGC Document 73 Filed 11/05/19 Page 7 of 12
Case 3:16-cv-00461-RCJ-WGC Document 73 Filed 11/05/19 Page 8 of 12
Case 3:16-cv-00461-RCJ-WGC Document 73 Filed 11/05/19 Page 9 of 12
  Case 3:16-cv-00461-RCJ-WGC Document 73 Filed 11/05/19 Page 10 of 12




  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                        Michael A Johnson
       was duly qualified and admitted on December 7, 1998 as an attorney and counselor entitled to
        practice before this Court; and is, on the date indicated below, an Active member in good
                                             standing of this Bar.




                                                                           In Testimony Whereof,
                                                                       I have hereunto subscribed my
                                                                       name and affixed the seal of this
                                                                            Court at the City of
                                                                            Washington, D.C., on
                                                                             November 4, 2019.




                                                                             JULIO A. CASTILLO
                                                                               Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
Case 3:16-cv-00461-RCJ-WGC Document 73 Filed 11/05/19 Page 11 of 12
                        Case 3:16-cv-00461-RCJ-WGC Document 73 Filed 11/05/19 Page 12 of 12



                  1                                       CERTIFICATE OF SERVICE

                  2                 Pursuant to F.R.C.P. 5(b) and Electronic Filing Procedure IV(B), I certify that on

                  3      November 5, 2019 a true and correct copy of the VERIFIED PETITION FOR PERMISSION
                  4
                         TO PRACTICE IN THIS CASE ONLY BY ATTORNEY NOT ADMITTED TO THE
                  5
                         BAR OF THIS COURT AND DESIGNATION OF LOCAL COUNSEL, was transmitted
                  6
                         electronically through the Court’s e-filing electronic notice system to the attorney(s) associated
                  7
                         with this case. If electronic notice is not indicated through the court’s e-filing system, then a true
                  8

                  9      and correct paper copy of the foregoing document was delivered via U.S. Mail.

                10
                         Amy F. Sorenseon asorenson@swlaw.com
                11
                         Erica J. Stutman estutman@swlaw.com
                12
                         Kelly H. Dove kdove@swlaw.com
                13
                         Natalie Winslow natalie.winslow@akerman.com
                14
                         Melanie Morgan melanie.morgan@akerman.com
                15
                         Kent F. Larsen kfl@slwlaw.com
                16
                         Katie M. Weber kw@slwlaw.com
                17
                         Colt B. Dodrill cbdodrill@wolfewyman.com
                18
                         Roger P. Croteau rcroteau@croteaulaw.com
                19
                         Timothy Rhoda tim@croteaulaw.com
                20
                         Donna M. Wittig       donna.wittig@akerman.com
                21

                22

                23
                                                                             /s/ Pamela Carmon
                24                                                      An Employee of Fennemore Craig, P.C.
                25

                26

                27

                28
FENNEMORE CRAIG, P.C.
  300 E. SECOND ST.
      SUITE 1510
 RENO, NEVADA 89501
                         14913264
    (775) 788-2200
Case 3:16-cv-00461-RCJ-WGC Document 73-1 Filed 11/05/19 Page 1 of 7
Case 3:16-cv-00461-RCJ-WGC Document 73-1 Filed 11/05/19 Page 2 of 7



 STATE OF NEVADA
 COUNTY OF CLARK
Case 3:16-cv-00461-RCJ-WGC Document 73-1 Filed 11/05/19 Page 3 of 7
Case 3:16-cv-00461-RCJ-WGC Document 73-1 Filed 11/05/19 Page 4 of 7
Case 3:16-cv-00461-RCJ-WGC Document 73-1 Filed 11/05/19 Page 5 of 7
Case 3:16-cv-00461-RCJ-WGC Document 73-1 Filed 11/05/19 Page 6 of 7
Case 3:16-cv-00461-RCJ-WGC Document 73-1 Filed 11/05/19 Page 7 of 7
